Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.

Claims 30-35 and 37-44 and new claims 45-47 are under consideration in the instant Office Action.
 
Response to Amendment
The declaration under 37 CFR 1.132 filed 7/19/2021 is sufficient to overcome the rejection of claims 30-32, 34-38 and 44 based upon 35 U.S.C. 103 as being unpatentable over Willett et al., US2010/0317596 (IDS 5/11/2018) in view of Bodin et al., 2010 (IDS 5/11/2018) and Farrington et al., US2009/0252729 (IDS 5/11/2018) in view of the evidence presented in section 8 of the declaration.


Reasons for Allowance
The newly amended claims are allowable because they are now towards treating systemic amyloidosis by administering a SAP-scFc construct. The Willet reference does not teach system amyloidosis or the newly claimed SAP-scFc construct of claim 30. Further, the declaration of Dr. Sirac, filed on 7/19/2021 shows that the SAP-scFc construct produces a better result that the SAP-Fc construct, as demonstrated in their Figure 1. The closest prior art is the Pepys US2009/0191196 (instant PTO-892) which teaches treating systemic amyloidosis with an anti-SAP antibody but fails to teach the instantly claimed SAP-scFc construct. Therefore, there is no anticipation or obviousness with reasonable expectation of success in the prior art and the newly amended claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Meghan Poon on 1/7/2022.

The application has been amended as follows: 

Cancel claims 41-42.
38.  The method of claim 30, wherein the spacer chain is represented by at least the amino acid sequence SEQ ID NO: 5.

40. The method of claim 30, further comprising a step of administering a second active agent selected from the group consisting of 4-[bis(chloroethyl)amino]phenylalanine; 9- fluoro-1,17,21-trihydroxy-16a-methylpregna-1,4-diene-3 ,20-dione; prednisone; dimethyl; sulfoxide; N [(7S)-5, 6, 7, 9-tetrahydro-1, 2, 3, 10-tetramethoxy-9-oxobenzo[a]heptalen-7- yl)acetamide]; (7S, 9S )-7-[(2R, 4S , 5S, 6S)-4-amino-5-hydroxy-6-methyloxan-2-yl]oxy-6,9, 11-trihydroxy-9-(2-hydroxyacetyl)-4-methoxy-8, 10-dihydro-7H-tetracene-5, 12-dione; bis-d-proline type; (R)-1-[6-[(R)-2-carboxypyrrolidin-l- yl]-6-oxohexanoyl]pyrrolidine-2-carboxylic acid; proteasome inhibitors; and mixtures thereof.
45. The method of claim 30, wherein the first Fc and the second Fc region are not identical.
  
46. The method of claim 30, wherein the first hinge and the second hinge region are identical.  

47.  The method of claim 30, wherein the first hinge and the second hinge region are not identical.

Conclusion
Claims 30-35, 37-40 and 43-47 are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649